DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.
Terminal Disclaimer



The terminal disclaimer filed on 5 July 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application serial no. 16632922 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Amendment



The amendment and remarks filed 14 January 2022 are noted with appreciation.
Claims 1-10 & 12-20 remain pending.
Support for the amendment to claim 1 can be found in original claims 8 & 9. Support for the amendments to claims 2 & 3 can be found at p. 10/30 of the specification. Support for the amendment to claims 8 & 9 can be found art p. 14/30 of the specification.
Election/Restrictions
Claims 6, 12-15, and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 January 2021.
Information Disclosure Statement




The information disclosure statement (IDS) submitted on 17 January 2022 has been considered by the Primary Examiner.
Response to Arguments
Applicant has presented no arguments in traverse of the cited prior art vis-à-vis the claims as amended 14 January 2022.
Specification
The objection to the abstract of the disclosure is objected to because it recites phrases that can be implied (“The invention [further] relates to…”).  Correction is required.  See MPEP § 608.01(b).



Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 8 (as amended 14 Jan 2022)     The process according to Claim 1, wherein the aqueous polymer dispersions is a polyurethane dispersion having a solids content in the range of from 25 to 65 % by weight.
Claim 20 (as amended 14 Jan 2022)     The process according to Claim 1, wherein the aqueous polymer dispersions are selected from the group consisting of polyurethane dispersions, where the solids content of the aqueous polymer dispersions is in the range of from 25-65 % by weight.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, and 16-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, as amended 14 January 2022, recites “the polyol esters” at line 8 of the claim and “the polyol ester” at line 10 of the claim. Both of these recitations lack antecedent basis. Dependent claims 2-5, 7-10, and 16-20 are similarly rejected by virtue of their incorporation of this subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/33001 A1, WO 2013/173447 A1 and Shrestha, L. K.; Dulle, M.; Glatter, O.; Aramaki, K. Structure of Polyglycerol Oleic Acid Ester Nonionic Surfactant Reverse Micelles in Decane: Growth Control by Headgroup Size. Langmuir 2010, 26 (10), 7015–7024. 
Claims 1, 5, and 7
WO ‘001 teaches a process for producing synthetic leather from an aqueous polyurethane dispersion [abstract], comprising:
providing a mixture comprising an aqueous polyurethane dispersion having a solids content of 20-50%, preferably 20-30% [9:5], an emulsifier, and additives [13:11-14:14], wherein the emulsifier is a polyol ester e.g., glyceryltriolate (triolein), sorbitan trioleate, and sorbitan tristearate, and mixtures thereof in an amount of 0.1-8 parts by weight, based on 100 parts by weight of the dispersion (i.e., 0.1%-8%) [10:6-7];
foaming the mixture [4:3-4 & 11:17-8];
adding a thickening agent to control viscosity [9:11-12];
impregnating and/or coating the foamed mixture into/onto a substrate [4:3-4]; and
drying the coating [13:9].
With respect to the timing of the addition of the thickener, Applicant is reminded that, as a general rule, unless the steps of a method claim actually require an order, the steps are not ordinarily construed to require one. Interactive Gift Express, Inc. v. Compuserve, Inc., 256 F.3d 1323, 1342 (Fed. Cir. 2001). There is nothing in the language of claim 1 that requires, as a matter of logic or grammar, that the steps be performed in the order written. TALtech Ltd. v. Esquel Apparel, Inc., 279 Fed.Appx. 974, 978 (Fed. Cir. 2008); the claim is open to the thickening agent’s being added before foaming.
None of the cited prior art references of these references expressly discloses, in the production of the PEG, a C3-C8
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and porosity of the foam and depends on factors such as: the emulsification property and its effect on the polyols, water, and humectants; the nucleation of air bubbles; the stabilization of gas bubbles in the foam that do not coalesce; and the controlled cell opening. A single surfactant is rarely able to produce a foam with the desired physical properties, thus, typically a combination of surfactants are used.” [0002]. WO ‘447 further discloses that known, non-ionic co-surfactants for the production of polyurethane foams includes polyglycerol esters generally and polyglycerol ester of oleic acid specifically [0029].
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select polyglycerol esters generally and polyglycerol ester of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Further, Shrestha teaches that, in the surfactant art, known non-ionic polyglycerol esters of oleic acid include C3, C6, C12, and C24, as illustrated in Scheme 1:

    PNG
    media_image1.png
    299
    786
    media_image1.png
    Greyscale

From this teaching of Shrestha, it would have been further obvious to one of ordinary skill in the art to select, as the polyglycerol ester of oleic acid surfactant, one of the compounds of Shrestha. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully providing a surfactant and/or co-surfactant to successfully yield the polyurethane foam of WO ‘001. 
Claims 8 & 20
WO ‘001 teaches an aqueous polyurethane dispersion having a solids content of 20-50%, preferably 20-30% [9:5]. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 
Claim 9
WO ‘001 teaches the polyol ester in an amount of 0.1-8 parts by weight, based on 100 parts by weight of the dispersion (i.e., 0.1%-8%). Where a claimed range overlaps or prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 10
WO ‘001 discloses: “The emulsifier has a function of aiding formation of cells in the coating layer in the preparation of the synthetic layer. If the amount of the emulsifier is less than 0.1 part by weight, the cells in the synthetic leather may crash during the drying step. With an excess of the emulsifier more than 8 parts by weight, the synthetic leather has the surface with cracks and a deterioration of the antifoaming effect when the synthetic leather is being dried” [10:7-13]. It is the Primary Examiner’s position that at least the disclosure of “aiding in the formation of cells” anticipates the claimed “foaming aid.” Further, this disclosure supports anticipation of at least the claimed “foam stabilizer” and “drying aid.”
Claims 2-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/33001 A1, WO 2013/173447 A1 and Shrestha, L. K.; Dulle, M.; Glatter, O.; Aramaki, K. Structure of Polyglycerol Oleic Acid Ester Nonionic Surfactant Reverse Micelles in Decane: Growth Control by Headgroup Size. Langmuir 2010, 26 (10), 7015–7024, as applied to claim 1 above, further in view of US 8,227,399 B2.
Claim 2
As noted above, WO ‘001 teaches several polyglycol esters (PEGs) as emulsifiers. WO ‘001 does not expressly disclose that these PEGs are obtained by the esterification of 
Further, as noted above, WO ‘001 teaches glyceroltrioleate (triolein), sorbitan trioleate, and sorbitan tristearate. The prefix “tri-“ implies the presence of three R’ radicals of the R”-C(O)- form. With respect to the claimed pressure, one of ordinary skill in the art must, necessarily, select a reaction pressure. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, absent evidence of criticality. MPEP 2144.05(II)(A). 
Claim 3
None of the cited prior art references of these references expressly discloses, in the production of the PEG, a C3-C8 polyol, or oligomers thereof. 
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and 
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select polyglycerol esters generally and polyglycerol ester of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Further, Shrestha teaches that, in the surfactant art, known non-ionic polyglycerol esters of oleic acid include C3, C6, C12, and C24, as illustrated in Scheme 1:

    PNG
    media_image1.png
    299
    786
    media_image1.png
    Greyscale

With respect to claim 3, from this teaching of Shrestha, it would have been further obvious to one of ordinary skill in the art to select, as the polyglycerol ester of oleic acid surfactant, one of the compounds of Shrestha. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully providing a surfactant and/or co-surfactant to successfully yield the polyurethane foam of WO ‘001. These compounds have a single radical R’ of the R”-C(O)- form which reads on the claimed “not more than 2.” 
Claim 4
The combined teaching of WO ‘001 in view of US ‘399 is detailed above. Neither of these references expressly discloses that the carboxylic acid corresponds to the general formula R-C(O)OH where R is a monovalent aliphatic saturated or unsaturated hydrocarbyl radical having from 3 to 39 carbon atoms. 
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type 
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select any known polyglycerol esters generally, including that recited in claim 4. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Claim 16
The combined teaching of WO ‘001 in view of US ‘399 is detailed above. Neither of these references expressly discloses, in the production of the PEG, a C3-C8
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and porosity of the foam and depends on factors such as: the emulsification property and its effect on the polyols, water, and humectants; the nucleation of air bubbles; the stabilization of gas bubbles in the foam that do not coalesce; and the controlled cell opening. A single surfactant is rarely able to produce a foam with the desired physical properties, thus, typically a combination of surfactants are used.” [0002]. WO ‘447 further discloses that known, non-ionic co-surfactants for the production of polyurethane foams includes polyglycerol esters generally and polyglycerol ester of oleic acid specifically [0029].
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select polyglycerol esters generally and polyglycerol ester of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Further, Shrestha teaches that, in the surfactant art, known non-ionic polyglycerol esters of oleic acid include C3, C6, C12, and C24, as illustrated in Scheme 1:

    PNG
    media_image1.png
    299
    786
    media_image1.png
    Greyscale

With respect to claim 16, from this teaching of Shrestha, it would have been further obvious to one of ordinary skill in the art to select, as the polyglycerol ester of oleic acid surfactant, one of the compounds of Shrestha. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully providing a surfactant and/or co-surfactant to successfully yield the polyurethane foam of WO ‘001. Specifically, these compounds illustrate polyols/polyol oligomers recited in this claim (including glycerol and diglycerol).
Claim 17
With respect to claim 17, this combination of references teaches polyglycerol oleic acid esters.
Claim 18
With respect to claim 18, the structures of Shrestha read on the structure of Formula I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
07 February 2022